         Case 1:18-cv-03450-OTW Document 61 Filed 07/08/19 Page 1 of 1
                             PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com




                                                             July 8, 2019
Via ECF
The Honorable John G. Koeltl
United States District Judge
Southern District of New York


       Re:     King Range Jr. v. 217 East 26th Street LLC, 217 East 26th Street Newco LLC and
               Tipsy Scoop LLC

               Docket No. 1:18-cv-03450 (JGK)(OTW)

Dear Judge Koeltl

        We represent the plaintiff in the above-referenced matter. On behalf of the parties, we
write to inform the Court that the parties have reached an agreement to settle this action.

        Accordingly, to memorialize the settlement in writing, the parties respectfully request
that the Court issue a 30-day Order of dismissal with leave to restore the action after such 30-day
period in the unlikely event that the settlement is not consummated.

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.
